DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Objections/Rejections
The objection to the nucleotide sequence disclosure for not complying with the requirements for such a disclosure as set forth in 37 C.F.R. 1.821 - 1.825 is withdrawn.  The amendments to the specification and sequence disclosure overcome this objection.
The rejection of claims 7-11, under 35 U.S.C. 101 because the claimed invention is directed to product of nature without significantly more, is withdrawn.  Applicant’s amendment overcome this rejection, particularly, “a protein or mRNA of materially derived Cas9 accumulates in the female cell” imparts a significant distinction from its natural counterpart. 
The rejection of claim(s) 7-11, under 35 U.S.C. 102(a)(1) as being anticipated by Sakurai (Sakurai et al.  Nature Scientific Reports. 1/28/2016; of record in IDS), is withdrawn.  Applicant provided a certified translation of the foreign priority document.  As such the foreign priority claim has been perfected and Sakurai no longer is prior art.



The following rejections of record have been modified to take into consideration the amendments to the claims:

    Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 11, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites, “wherein in a nucleus of the female reproductive cell, the nuclear genome into which genes that encode Cas9 are introduced is not contained”.  This recitation is indefinite because Examiner cannot decipher Applicant’s intended meaning.  
	Claim 9 recites, “A fertilized egg obtained by fertilizing the reproductive of claim 7 and a sperm derived from the same species of the genetically modified non-human organism.”  Thus claim is a product by process claim reciting the method of fertilizing the reproductive cell of claim 7.  However, the claims further recites, “and a sperm derived from the same species of the genetically modified non-human organism”.  The relationship to of this later recitation to the fertilized egg of the claim is not apparent.  Is the claim intended to be more of a composition comprising the claimed fertilized egg cell and the recited sperm cell or is the later recited “a sperm…” intended to be part of the method of how the fertilized egg is made?  If the sperm is intended to be part of the 
	Claim 11 depends upon claim 9.  As such, claim 11 also comprises the indefinite subject matter discussed above.

Response to Arguments
Applicant's arguments filed 2/6/2021 have been fully considered but they are not persuasive. 
Applicant submits that amending the claims to recite “a female reproductive cell” and “a protein or mRNA of maternally derived Cas9 accumulates in the female reproductive cell” overcomes the indefiniteness rejection of record. 
In response, Applicant’s argument is respectfully not found persuasive because it is not apparent how these amendment address the above described indefiniteness issues of record.  It is not apparent to what “is not contained” means in the context of the claim.  Also it is not apparent if claim 9 is some form of a composition or product by process for reasons discussed above.  The amendments to do not address these issues.  So the issues of indefinite previously made of record are maintained.
Applicant further submits even if the nuclease genome not which the genes that code for the Cas9 are not introduced is not contained in the nucleus of the female reproductive cell because a protein or mRNA maternally derived Cas9 accumulates in the female reproductive cells can exert the effect of “a significantly lower mosaic 
In response, Examiner is not clear how this addresses the issues of indefiniteness.  These appear to explain a mechanism of how the invention works.  However, it does not actually clarify the language of the claims directly.  As such, this argument is not found persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 and 11, as amended, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashiko (Mashiko et al. Nature Scientific Reports published 11/27/2013; of record in IDS).
Regarding claim 7, it has been amended to more broadly recite, “A female reproductive cell”.  The specification states, “a female reproductive cell, including an oocyte and an unfertilized egg” ([0214] of the Pregrant Publication).  As such, the specification provides example of “a female reproductive cell” but does not define it.  As such, the breadth of this term encompasses any cell found in female reproductive organs.  This includes ovary cells, uterine cells, vaginal cell, fertilized eggs, oogonium, 
Mashiko discloses that in vitro transcribed Cas9 mRNA was directly injected with a sgRNA plasmid into a pronuclear stage fertilized egg (i.e. zygote).  See p. 2, figure 1 and col 2, paragraph under section ‘One-step generation of gene mutated mice by microinjection into the zygotes’.  Thus Mashiko expressly discloses all the structural and function limitations of the claimed female reproductive cell in claim 7.
Regarding claims 9 and 11, Mashiko also discloses a fertilized egg in figure 1 on page 2 and as discussed above.  
In conclusion, the prior art of Mashiko anticipated the claims because Mashiko discloses all of the limitations of the claims.

Response to Arguments
Applicant's arguments filed 2/6/2021 have been fully considered but they are not persuasive. 
Applicant asserts that Mashiko does not disclose each and every limitation of the invention as claimed in the amended claims.  Applicant also provides a declaration by Sakurai to demonstrate that the female reproductive cell of the claimed invention is not the same as the zygote disclosed in Mashiko.  Applicant refers to Figure A from the declaration and states that in the fertilized eggs of their invention, the materially derived Cas9 mRNA and protein are transiently present excessively in a short period of the 2 cell stage of the embryos from the fertilized egg.  Applicant refers to Figure B showing the Cas9 mRNA and protein expression level for the fertilized egg of the present 
In response, Applicant’s argument and the Declaration have been carefully considered.  However, they are respectfully not found persuasive because Applicant is not giving the claims their broadest reasonable interpretation and how the breadth of the claims still encompass the fertilized egg of Mashiko.  In particular, the claims do not recite any type of temporal expression profiles.  Therefore the breadth of the claims any expression profiles or no expression profiles at all of the Cas9 protein or mRNA.  As such, these limitations that Applicant submits distinguish the fertilized egg of Mashiko from the claimed invention are not required.  Since expression is not even a requirement by the claimed reproductive cell and only an accumulation of Cas9 mRNA or protein in the reproductive cell, Mashiko in fact expressly discloses all of the limitations of the claims. 
 Applicant additionally submits that by virtue of the special technical feature of “a protein or mRNA of maternally derived Cas9 accumulates in female reproductive cells and fertilized eggs”, it is possible to provide a female reproductive cell and fertilized egg that has significantly lower mosaic mutations and off-target CRISPR-Cas9 mutations than those of a genomic editing method of the related art in which synthetic Cas9 mRNA and guide RNA are microinjected into the fertilized egg.

Since Applicant’s arguments and the Declaration have not been sufficient to overcome the rejection of record and Mashiko discloses the amended claims as discussed above, the rejection of record is maintained.

	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632